United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.P., Appellant
(claiming as widow of F.M.)
and
DEPARTMENT OF THE ARMY, CORPS OF
ENGINEERS, Walla Walla, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1708
Issued: February 23, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 1, 2017 appellant filed a timely appeal from a March 21, 2017 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). Since more than 180 days
elapsed from March 25, 2015, the date of the most recent merit decision, to the filing of this
appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of appellant’s claim.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted new evidence on appeal. The Board’s jurisdiction, however, is limited
to reviewing the evidence that was before OWCP at the time it issued its final decision. Thus, the Board may not
consider the new evidence for the first time on appeal. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On August 9, 2012 appellant filed a claim for widow’s benefits (Form CA-5) due to the
death of her husband (the employee) on April 21, 2011. She provided copies of a marriage
license and a death certificate. With her claim, appellant submitted a narrative statement in
which she alleged that the employee’s death from adenocarcinoma of the lung was related to
asbestos exposure in the course of his employment as a supervisory geologist at the employing
establishment from September 15, 1968 through March 3, 1995.
In an asbestos assessment review dated January 13, 1991, an inspector at the employing
establishment noted the presence of asbestos contamination in crawl spaces and attics.
By report dated July 29, 2010, Dr. Brian E. Staley, an anatomic and clinical pathologist,
reviewed the employee’s left lower lung biopsy which revealed well-differentiated
adenocarcinoma.
In a report dated July 26, 2011, Dr. Alvin Schonfeld, an osteopath and Board-certified
internist specializing in pulmonary medicine and occupational lung disease, reviewed the
employee’s medical records and occupational history. He opined that, given the employee’s
exposure to asbestos in the workplace, within a reasonable degree of medical certainty, the
employee had bilateral asbestosis causally related to asbestos exposure. Dr. Schonfeld further
opined that the employee’s lung cancer and subsequent death were both causally related to
asbestos exposure at work, in addition to history of smoking. He noted that the employee
smoked a pack a day for 30 years.
By letter dated February 13, 2013, OWCP requested information from the employing
establishment related to the employee’s employment position, dates of exposure to asbestos, and
any records of treatment at employing establishment medical facilities. On the same date it
advised appellant that further factual and medical evidence was necessary to establish her claim.
She was afforded 30 days to submit the additional evidence.
In a report dated March 28, 2011, Dr. Dan Grinstead, a Board-certified internist,
diagnosed the employee with metastatic adenocarcinoma of the lung with metastases. He noted
that the employee had been exposed to asbestos during his career and smoked 1 to 2 cigars per
day until the year 2000.
On April 15, 2013 appellant responded to OWCP’s inquiries. She noted that the
employee was first diagnosed with lung cancer on July 13, 2010. Regarding his smoking,
appellant noted that he had begun smoking when he was about 32 years old and that he actually
stopped smoking cigars in August 1997.
On October 1, 2013 OWCP forwarded the medical documentation of record to a district
medical adviser (DMA) to determine whether it was more likely than not that the employee’s
adenocarcinoma was caused by exposure to asbestos in the course of his federal employment and
whether it was more likely than not that the adenocarcinoma hastened or contributed to his death.
In a report dated October 17, 2013, OWCP’s DMA, Dr. L. Weaver, a Board-certified
pulmonologist and internist, reviewed medical records and indicated that, although the employee
2

was exposed at very low levels and intermittently to asbestos for many years, there was no
evidence for an asbestos-related disease or that such low-level potential exposure would cause,
contribute to, or aggravate the adenocarcinoma of his lung. She confirmed that adenocarcinoma
of the lung directly caused the employee’s death.
On November 7, 2013 OWCP requested that Dr. Weaver review the January 13, 1991
asbestos assessment review, in addition to reports on the decommissioning and demolition of the
employee’s former workplace. It asked her to comment, after reviewing these reports, as to
whether the asbestos assessment review was sufficient to alter her medical opinion.
By report dated November 26, 2013, Dr. Weaver responded that, while all the
environmental reports indicated that there was a potential for minimal asbestos exposure in the
workplace, the reports also indicated that the asbestos-containing material was intact, not friable,
and in areas unlikely to be accessed such as the attic, crawlspaces, or under the rug, and it was
therefore highly unlikely that the very minimal potential exposure caused, contributed to, or
aggravated the employee’s adenocarcinoma of the lung.
By decision dated February 12, 2014, OWCP denied appellant’s claim for compensation.
Relying on Dr. Weaver’s report as the weight of medical evidence, it found that the evidence of
record failed to establish that the employee’s death was causally related to factors of his federal
employment.
On February 9, 2015 appellant requested reconsideration of OWCP’s February 12, 2014
decision. With her request, she submitted articles regarding asbestos; an obituary for a geologist
who worked on dams, levees, and waterways; and a diagnostic report from Dr. Richard
Bernstein, a pulmonologist, dated July 27, 2010. Dr. Bernstein noted that parenchymal
abnormalities consistent with pneumoconiosis in addition to large parenchymal opacities.
In a narrative statement, appellant noted that asbestosis was a fibrotic lung disease and
that this disease was also known as pneumoconiosis. She further argued that length and degree
of exposure to asbestos was not necessarily relevant to the development of lung disease, and that
the employee complained that his work area was “always dusty.” Appellant noted that exposure
to asbestos significantly increased the risk of developing lung cancer.
On February 20, 2015 OWCP forwarded the evidence of record, including all evidence
received on reconsideration, to Dr. Weaver to determine whether the employee’s exposure to
asbestos more likely than not caused or contributed to his diagnosed adenocarcinoma, and
whether the adenocarcinoma hastened or contributed to his death. It also forwarded a statement
of accepted facts (SOAF) dated February 20, 2015 to her which noted that the employee worked
as a supervisory geologist from 1968 through 1975.
In a report dated March 5, 2015, Dr. Weaver reviewed the evidence submitted on
reconsideration. She indicated that the March 10, 2015 SOAF misstated the employee’s tenure
at the employing establishment. Based on a review of the medical evidence, however,
Dr. Weaver noted that Dr. Bernstein’s report was insufficient to find that the employee’s
adenocarcinoma was causally related to asbestos exposure.

3

On March 10, 2015 OWCP issued a corrected SOAF, noting that the employee worked as
a supervisory geologist at the employing establishment from 1968 through 1995. On March 10,
2015 it again forwarded the updated SOAF to Dr. Weaver and requested that she answer whether
the correction altered her opinion.
On March 24, 2015 Dr. Weaver responded, noting that the obituary of record was of a
person unrelated to the employee, and as such it did not support the claim for benefits. She
further responded that the corrected period of employment did not alter her opinion as set forth
on March 5, 2015. Dr. Weaver noted that there was no job description for the employee in the
case file.
By decision dated March 25, 2015, OWCP reviewed the merits of appellant’s claim and
denied modification of its February 12, 2014 decision. It found that the report of Dr. Bernstein,
while relevant to the claim, was insufficient to conclude that the employee’s death from
adenocarcinoma was caused by exposure to asbestos in the course of his federal employment.
OWCP noted that the weight of medical evidence remained with Dr. Weaver.
On March 22, 2016 OWCP received appellant’s March 17, 2016 request for
reconsideration of its March 25, 2015 decision. Appellant noted that she had attempted to secure
the employee’s job description, but that she had been unable to secure one. She submitted a
letter from the Office of Personnel Management (OPM) dated December 4, 2015 stating that it
did not maintain a repository of position descriptions, as well as an e-mail from an OPM
representative stating that record copies of position descriptions, including certain information,
were destroyed two years after the position was either abolished or the description was
superseded. Appellant submitted a response to a Freedom of Information Act request, noting
that no records could be located related to the employee’s position description. In addition, she
submitted a civilian performance plan dated January 29, 1992, in which it was noted that the
employee would make visits to construction sites and project offices. OWCP also received an
undated and unsigned document entitled “Justification for Special Act or Service Award,”
wherein it was noted that the employee had “accepted responsibility for other assignments,
primarily the new mission for the asbestos inspection and abatement surveys for the entire
Umatilla Depot Activity. In this assignment the employee would also provide for the inspection
and removal of asbestos for the District projects. Appellant also submitted numerous general
articles related to asbestos, including articles from medical journals and articles related to use of
asbestos in construction. She argued that these articles established that the employee was
exposed to asbestos in the course of his employment, as he visited construction sites.
By decision dated April 11, 2016, OWCP declined to review the merits of appellant’s
claim. It found that she had submitted no relevant arguments or evidence not previously
considered in support of her claim. Specifically, OWCP found that appellant’s arguments
regarding causation were both speculative and not from a physician; that the medical literature
submitted to the record did not pertain to the employee’s specific circumstances; and that the
other documents submitted did not contain specific workplace exposure data or how such
exposure caused or contributed to the employee’s lung cancer.
3

3
This decision erroneously referenced a decision dated March 25, 2016. No decision with that date exists in this
case file. The last merit decision of record was the decision dated March 25, 2015.

4

By letter dated March 2, 2017, received on March 17, 2017, appellant again requested
reconsideration of OWCP’s March 25, 2015 decision. She noted the existence of a document
from the National Cancer Institute which indicated that there was no safe level of asbestos
exposure, and she related that the employee was regularly exposed to asbestos. Appellant further
noted that she had hired a legal researcher who performed legal and medical research on her
behalf. The legal researcher obtained records regarding asbestos abatement at a facility
belonging to the employing establishment, Umatilla Depot; scope of work identification of
asbestos abatement; records listing all sites that were part of the Defense Environmental
Restoration Program (DERP); and a contract designating the employee as a Contract Officer’s
Representative for Asbestos Abatement for Walla Walla dated July 28, 1989. Appellant noted
that the employee had accepted responsibility at Umatilla Depot for inspection and removal of
asbestos, and that due to the lack of an official job description, she had been forced to reconstruct
duties of his employment from the available resources. She noted that she had obtained a
document listing all project locations where her late husband had worked on asbestos abatement
in Oregon, Washington, and Idaho. Appellant requested that OWCP allow her newly-submitted
evidence to be reviewed by Dr. Weaver.
By decision dated March 21, 2017, OWCP denied appellant’s request for reconsideration.
It found that her request was untimely filed and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
To be entitled to a merit review of an OWCP decision denying or terminating a benefit,
an application for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.4 The Board has found that the imposition of the
one-year limitation does not constitute an abuse of the discretionary authority granted OWCP
under section 8128(a) of FECA.5
OWCP may not deny an application for review solely because the application was
untimely filed. When an application for review is untimely filed, it must nevertheless undertake
a limited review to determine whether the application demonstrates clear evidence of error.6
OWCP regulations and procedures provide that OWCP will reopen a claimant’s case for merit
review, notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607(a), if the
claimant’s application for review demonstrates clear evidence of error on the part of OWCP.7

4

20 C.F.R. § 10.607(a).

5

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

6

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

7

Id. at § 10.607(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5(a)
(February 2016). OWCP’s procedure further provides, “The term ‘clear evidence of error’ is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that OWCP made a mistake. For
example, a claimant provides proof that a schedule award was miscalculated, such as a marriage certificate showing
that the claimant had a dependent but the award was not paid at the augmented rate.”

5

To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP.8 The evidence must be positive, precise, and explicit and
must manifest on its face that OWCP committed an error.9 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to
demonstrate clear evidence of error.10 It is not enough merely to show that the evidence could be
construed so as to produce a contrary conclusion.11 This entails a limited review by OWCP of
how the evidence submitted with the reconsideration request bears on the evidence previously of
record and whether the new evidence demonstrates clear error on the part of OWCP.12
The Board makes an independent determination of whether a claimant has demonstrated
clear evidence of error on the part of OWCP such that it abused its discretion in denying merit
review in the face of such evidence.13 In order to demonstrate clear evidence of error, the
evidence submitted must not only be of sufficient probative value to create a conflict in medical
opinion or establish a clear procedural error, but must be of sufficient probative value to prima
facie shift the weight of the evidence in favor of the claimant and raise a substantial question as
to the correctness of OWCP’s decision.14
ANALYSIS
The Board finds that in its March 21, 2017 decision OWCP properly determined that
appellant filed an untimely application for review. OWCP’s regulations provide that the oneyear time limitation period for requesting reconsideration begins on the date of the last merit
decision. The last merit decision in this case was on March 25, 2015.15 Appellant’s request for
reconsideration was received on March 17, 2017, which was over one year after the March 25,
2015 decision. Therefore, she must demonstrate clear evidence of error with regard to the
decision of March 25, 2015.
The Board further finds that appellant has failed to demonstrate clear evidence of error
with regard to the decision of March 25, 2015. Appellant did not submit the type of positive,
precise, and explicit evidence manifesting on its face that OWCP committed error in the denial
of this claim.

8

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

9

20 C.F.R. § 10.607(b); Leona N. Travis, 43 ECAB 227, 240 (1991).

10

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

11

See Leona N. Travis, supra note 9.

12

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

13

See Pete F. Dorso, 52 ECAB 424, 427 (2001); Thankamma Matthews, 44 ECAB 765, 770 (1993).

14

See Velvetta C. Coleman, 48 ECAB 367, 370 (1997).

15
The Board finds that the erroneous reference to a decision dated March 25, 2016 in OWCP’s decision dated
April 11, 2016 constituted harmless error. There is no decision dated March 25, 2016 of record.

6

Appellant submitted a document from the National Cancer Institute which indicated that
there was no safe level of asbestos exposure and she alleged that the employee was regularly
exposed to asbestos. She also submitted various other general articles related to asbestos and
exposure to asbestos. This evidence did not deal with the employee’s actual and particular
exposure to asbestos.16 Therefore, this evidence does not constitute the type of positive, precise,
and explicit evidence which manifests on its face that OWCP committed an error in its June 27,
2013 decision.17
Appellant also submitted records regarding asbestos abatement at a facility belonging to
the employing establishment, Umatilla Depot; scope of work identification of asbestos
abatement; records containing all sites that were part of the DERP; a contract designating the
employee as a Contract Officer’s Representative for Asbestos Abatement for Walla Walla dated
July 28, 1989; and her own statement asserting that a document existed which listed all project
locations where the employee had worked on asbestos abatement in Oregon, Washington, and
Idaho. This evidence again did not manifest on its face that an error was committed in OWCP’s
decision dated March 25, 2015. It is additional evidence establishing some existence of asbestos
at the employing establishment, but does not demonstrate clear evidence of error in the prior
decision. The documents submitted on reconsideration were of insufficient probative value to
shift the weight of the evidence in favor of appellant and raise a substantial question as to the
correctness of the denial of her claim.18 The documents do not establish that reliance on
Dr. Weaver’s medical reports was in error at the time of the March 25, 2015 decision. As such,
appellant has not submitted the type of positive, precise, and explicit evidence which would
manifest on its face that OWCP committed error in its March 25, 2015 decision.19 The term
clear evidence of error is intended to represent a difficult standard.20 Even a detailed, wellrationalized medical report, which would have created a conflict in medical opinion requiring
further development if submitted prior to issuance of the denial decision, is insufficient to
demonstrate clear evidence of error.21 It is not enough to show that evidence could be construed
so as to produce a contrary conclusion.22 Instead, the evidence must shift the weight in
appellant’s favor.23

16

See R.R., Docket No. 17-1132 (issued November 22, 2017); see also Roger G. Payne, 55 ECAB 535 (2004)
(excerpts from publications have little probative value in resolving medical questions unless a physician shows the
applicability of the general medical principles discussed in the articles to the specific factual situation in a case).
17

See E.C., Docket No. 17-1229 (issued December 13, 2017).

18

See B.G., Docket No. 16-1239 (issued November 28, 2016).

19

See K.W., Docket No. 15-1187 (issued August 19, 2015).

20

D.B., Docket No. 16-1405 (issued January 9, 2017).

21

Id.

22

Leona N. Travis, 43 ECAB 227, 241 (1991).

23

Id.

7

For these reasons, the evidence and argument submitted by appellant does not raise a
substantial question concerning the correctness of OWCP’s March 25, 2015 decision and OWCP
properly determined that she did not demonstrate clear evidence of error in that decision.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the March 21, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 23, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

